Citation Nr: 1549041	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-26 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating for degenerative disc disease of the lumbar spine with complaints of sciatica to the right lower extremity, in excess of 10 percent from May 1, 2006 to June 20, 2011; and in excess of 40 percent since June 21, 2011.

2.  Entitlement to service connection for hypothyroidism, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a right knee disability.

 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had verified active service from September 1989 to April 2006, with 12 years of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In a February 2011 rating decision the RO granted service connection for the service-connected lumbar spine disability and assigned this disability a 10 percent initial disability rating effective from May 1, 2006.  The Veteran received notice of that decision on March 3, 2011.  

Subsequently in an August 2011 rating decision the RO increased the assigned rating from 10 to 40 percent, effective June 21, 2011.  Thereafter the Veteran submitted a VA Form 9 on March 1, 2012, in which he stated he wished to appeal the rating for the low back disability, requesting 40 percent from date of discharge.  

The RO construed the VA Form 9 statement as a notice of disagreement with the August 2011 rating decision assignment, as to the effective date for the 40 percent rating; and adjudicated the matter as a claim for an effective date prior to June 21, 2011 for the grant of a 40 percent rating for the service-connected lumbar spine disability.  

However, the notice of disagreement was submitted on March 1, 2012, within one year of the March 3, 2011 notice of the February 2011 rating decision that granted service connection and assigned the initial disability rating.  As the notice of disagreement was timely filed within one-year of the February 2011 rating decision granting service connection, the Board has construed broadly the facts in order to be more favorable to the Veteran.  
 
The issues of entitlement to service connection for hypothyroidism, insomnia, left shoulder disability, right shoulder disability, and left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appeal period from May 1, 2006 to June 20, 2011, the Veteran's service-connected degenerative disc disease of the lumbar spine with complaints of sciatica, is productive of muscle spasm severe enough to result in an abnormal gait, and mild incomplete paralysis of the sciatic nerve of the right lower extremity; and is not productive of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome, or moderate or worse incomplete paralysis or complete paralysis of the sciatic nerve of the right lower extremity, or other associated objective neurologic abnormalities, or other functional impairment.

2.  During the appeal period since June 21, 2011, the Veteran's service-connected degenerative disc disease of the lumbar spine with complaints of sciatica, is productive of limitation in range of motion and mild incomplete paralysis of the sciatic nerve of the right lower extremity; and is not productive of unfavorable ankylosis of the entire thoracolumbar spine or entire spine, or incapacitating episodes of intervertebral disc syndrome, or moderate or worse incomplete paralysis or complete paralysis of the sciatic nerve of the right lower extremity, or other associated objective  neurologic abnormalities, or other functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, and no higher, for degenerative disc disease of the lumbar spine with complaints of sciatica for the period from May 1, 2006 to June 20, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine with complaints of sciatica for the period since June 21, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§3.102, 4.3, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

3.  The criteria for a 10 percent disability rating, and no higher, for incomplete paralysis of the sciatic nerve of the right lower extremity for the period since May 1, 2006 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.31, 4.40, 4.45, 4.59, 4.124, Diagnostic Codes 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The lumbar spine disability initial rating claim appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's available service treatment records and post-service treatment records have also been obtained.  There is no indication that any relevant Social Security Administration records are missing.

The Veteran was provided VA medical examinations in February 2009 and June 2011.  These examinations are considered adequate in that they are based on review of the Veteran's medical history, describe the claimed disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not part of the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issues on appeal.

II. Legal Criteria

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015). The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2015).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a) (2).  However, the statements of the Veteran must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Rating factors for a disability of the musculoskeletal system include functional loss. A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

The Veteran's service-connected degenerative disc disease of the lumbar spine with complaints of sciatica to the right lower extremity is rated under diagnostic criteria of the schedule of ratings for the musculoskeletal system.  38 C.F.R. § 4.71a.  Under that schedule, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2015). 

VA's Rating Schedule provides a single set of criteria for rating conditions of the spine, no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6). 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a. Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id. 

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: 

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, in the case of thoracolumbar spine disability, an unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

III. Evidence

During the pendency of the appeal, the principal medical evidence material to the claim is contained in the reports of VA spine examinations in February 2009 and June 2011.  The remainder of the medical treatment records contain no evidence that is materially inconsistent with the findings of those examinations as they relate to the Veteran's lumbar spine.

During the February 2009 VA examination the Veteran reported complaints of pain, stiffness, and weakness located one inch left of the L5-S1 segment of the spine.  The pain was intermittent, without fatigue or incoordination, but there was weakness and lack of endurance.  The pain occurred at rest and was present during the examination while the Veteran was sitting.  

The Veteran reported that during flare-up the pain was 10/10, which occurs 3 to 4 times a year and lasts a few days; without precipitating factors and is alleviated with rest and medication.  The Veteran reported that flare-ups impaired his daily functional activities.  There were no other associated symptoms.  The Veteran reported he was able to walk unaided but sometimes used a cane, and could walk one-half mile.  Walking was steady without history of falls.  The Veteran reported he had missed three days in the last year from work due to his back condition.

During physical examination, on inspection the Veteran had a stiff awkward gait; and the lumbar spine was negative for edema, ecchymosis, or erythema, and was non-tender.  Straight leg raise was negative bilaterally.  

Range of motion study of the thoracolumbar spine included flexion to 75 of 90 (normal) degrees; extension to 20 of 30 (normal) degrees; left and right lateral flexion to 30 of 30 (normal) degrees, bilaterally; and left and right rotation to 30 of 30 (normal) degrees, bilaterally.  Following three repetitions, there was no further limitation in range or joint function due to pain, fatigue, weakness, lack of endurance, or incoordination in the lumbar spine.  The examiner indicated that the limit in range of motion relative to normal range was due to pain.  There were no postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature noted.

On neurological examination, the sensory, motor, reflexes, and straight leg raises were normal or negative for the lower extremities.  The report indicated there were no vertebral fractures, non-organic physical signs, or intervertebral disc syndrome.  

The X-ray examination report contains an impression of mild focal degenerative changes; with findings that the study revealed focal mild degenerative changes with anterior osteophytes along the superior endplate of L4 with minimal associated disc space narrowing; other disc spaces are unremarkable; bony mineralization is normal; and there is no evidence of spondylolysis or spondylolisthesis.

The February 2009 VA examination report contains a diagnosis of degenerative disc disease of the lumbar spine. 

During the June 2011 VA examination the report records that on examination there was pain across the lumbosacral spine to mild palpation, and palpable spasms to paraspinal regions.  There was no radiation of pain or spinal ankylosis at the examination.  

Range of motion examination of the thoracolumbar spine included flexion from zero to 40 degrees, with pain at 10 degrees and no change with passive range of motion.  The range of motion decreased with repetitions, to 30 degrees with pain at 10 degrees.  Extension was from zero to 20 degrees with pain at 10 degrees, and no change with passive range of motion or repetitive movements.  Left lateral flexion was from zero to 15 degrees with pain at 10 degrees; and no change with passive range of motion or repetitive movements.  Right lateral flexion and left and right rotation were each from zero to 30 degrees with pain at 20 degrees, with no change on passive range of motion or repetitive movements.

On neurological examination, strength was 5/5 bilaterally for the upper and lower extremities; and sensory examination and deep tendon reflexes were normal for the upper and lower extremities.  Muscle tone was normal with no atrophy.  

The report contains a diagnosis of degenerative disc disease/degenerative joint disease thoracolumbar spine with sciatica.  The examiner found that the Veteran's low back pain and his headaches resulted in sick days from work; and fatigue resulted in generalized decreased activity.  The Veteran had no history of hospitalization or surgery.  The report records that the Veteran was currently employed full-time, and his usual occupation was administrative desk work.  He had lost two weeks of work in the past 12-month period: 8 separate days for low back pain and 2 days for headaches.

IV. Analysis

Rating Based on Limitation of Motion

Appeal Period from May 1, 2006 to June 20, 2011

During the appeal period from May 1, 2006 to June 20, 2011, the Veteran's degenerative disc disease of the lumbar spine with complaints of sciatica to the right lower extremity is evaluated as 10 percent disabling.  

To warrant a disability higher than 10 percent on the basis of range of motion, the evidence must show that the Veteran's lumbar spine disability is productive of forward flexion of the lumbar spine limited to 60 degrees or less; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Based on the foregoing evidence discussed above, on the basis of limitation of motion, including consideration of factors under Deluca, and after affording the Veteran the benefit of the doubt, the Veteran's lumbar spine disability warrants a 20 percent disability rating for the period from May 1, 2006 to June 20, 2011.  Although forward flexion was to 75 degrees, without further limitation on repetition, there is evidence of an abnormal gait, and the Veteran has competently and credibly reported essentially that he had muscle spasm during that period that was severe enough to result in the abnormal gait.  Therefore, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's symptoms for this period more closely approximate a 20 percent rating from May 1, 2006 to June 20, 2011 on the basis of range of motion.

However, a rating in excess of 20 percent is not shown to be warranted on any basis.  To warrant a disability higher than 20 percent on the basis of range of motion, the evidence must show that the Veteran's lumbar spine disability is productive of forward flexion of the thoracolumbar spine that is limited to 30 degrees or less, or of favorable ankylosis of the entire thoracolumbar spine.  

As discussed in the evidence above, neither of these conditions are shown, even with consideration of factors under Deluca.  Forward flexion at the VA examination during this period was limited only to 75 degrees and there is no evidence of any ankylosis of the spine.  Neither the February 2009 VA examination, or other clinical records or evidence, prior to June 20, 2011 contains findings productive of forward flexion of the lumbar spine limited to 30 degrees or less or ankylosis of the entire thoracolumbar spine.

Finally, a rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would require incapacitating episodes having a total duration of at least four weeks during the past 12 months.  
An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  There is no evidence of record demonstrating the Veteran experiences incapacitating episodes as defined by the regulations due to signs and symptoms of intervertebral disc syndrome.  Accordingly, there is no basis for awarding a disability rating in excess of 20 percent for the Veteran's spine disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Appeal Period Since June 21, 2011

The Veteran's lumbar spine disability does not warrant a rating in excess of 40 percent for the period beginning from June 21, 2011 based on limitation to range of motion.  To warrant a disability higher than 40 percent on the basis of range of motion, the evidence must show that the Veteran's lumbar spine disability is productive of unfavorable ankylosis of the entire thoracolumbar spine.  The June 2011 VA examination report does not contain findings productive of unfavorable ankylosis of the entire thoracolumbar spine, or of unfavorable ankylosis of the entire lumbar spine, even with consideration of pain, weakness and other symptoms described in DeLuca.  A higher rating than 40 percent is not warranted on the basis of range of motion criteria during the appeal period since June 21, 2011.  Id.

Also, there is no evidence of incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician during the appeal period at any time.  Therefore, a higher disability rating on the basis of incapacitating episodes is not warranted at any time.

Other Neurological Manifestations

Further, other than evidence of radiculopathy involving the sciatic nerve in the right lower extremity, there is no competent evidence of any other objective neurologic abnormalities, such as bowel or bladder impairment, associated with the service-connected lumbar spine disability.  Therefore, other than the noted radiculopathy in the right lower extremity, there are no objective neurologic abnormalities that should be separately evaluated under an appropriate diagnostic code.  While there is some evidence of paresthesias involving multiple different parts, other than that involving the right lower extremity sciatic nerve, none of the evidence relates any of this to the low back disability. 

There is evidence of sciatica associated with the Veteran's lumbar spine disability, as reflected in the June 2011 VA examination diagnosis for the lumbar spine disability.  During that examination the Veteran reported that he had had paresthesias involving different parts but this had resolved; and on "review of systems" the Veteran reported having sciatica on the right.  With respect to other noted paresthesia, the Veteran reported such symptoms had resolved.

Under the General Rating Formula for Diseases and Injuries of the Spine, as part of the evaluation of the lumbosacral strain disability, any associated objective neurologic abnormalities are to be separately evaluated under an appropriate diagnostic code.  Any radicular peripheral nerve pathology of an extremity would be covered under this provision.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  Id. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. Id. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id. 

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. 38 C.F.R. §§ 4.2, 4.6.

The Veteran's sciatic of the right leg is most appropriately evaluated under 38 C.F.R. § 4.124, Diagnostic Code 8520, which provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve. 38 U.S.C.A. § 4.124a.  

Complete paralysis of that nerve, which is rated as 80 percent disabling, contemplates symptoms that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent, 40 and 60 percent are assignable for incomplete paralysis which is of mild, moderate, moderately severe, or severe, with marked muscular atrophy degree, respectively.  Id.  Diagnostic Code 8620 refers to neuritis of the nerve and Diagnostic Code 8720 refers to neuralgia of the nerve.

The findings from the June 2011 VA examination reflects no more than mild incomplete paralysis of the sciatic nerve of the right lower extremity.  Although the Veteran competently and credibly reported right lower extremity sciatic numbness/tingling (paresthesia), on neurological examination, findings were all essentially normal.

Therefore, on affording the Veteran the benefit of the doubt, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve of the right lower extremity, associated with the Veteran's service-connected degenerative disc disease of the lumbar spine with complaints of sciatica to the right lower extremity, for the entire period of service connection since May 1, 2006.

The evidence does not show that the condition of the sciatic nerve impairment is productive of more than mild impairment.  The competent evidence including the Veteran's reports of symptoms shows that the involvement is at most wholly sensory, and not a significant part of the low back impairment.  The evidence does not show that the Veteran's sciatic nerve impairment is productive of moderate or more severe impairment.

Conclusions

As reflected in the reports of VA examinations during the appeal period, the Veteran's service-connected degenerative disc disease of the lumbar spine with complaints of sciatica to the right lower extremity has resulted in functional impairment.  

The Board has considered the Veteran's statements with respect to the severity of symptoms he has perceived.  He is competent to report on what he experiences; however, to the extent the Veteran's subjective report of symptoms differs from the objective findings in the VA examination reports, the Board finds the recordation of symptomatology by the VA medical professionals in the context of the examinations conducted during the appeal to be more persuasive and probative as to the manifestations of the service-connected low back disability given that they are based on the medical professionals' training in observing and recording patient symptoms and the medical professionals' opportunity to administer testing to ascertain the severity of symptoms.

The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Moreover, the Veteran's radicular symptoms are contemplated by Diagnostic Code 8520 that takes into account nerve impairment.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture, which is productive of pain, weakness, limitation of motion, flares with prolonged standing and sitting, and sciatica.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability with sciatica because the rating criteria reasonably describe his disability level and symptomatology.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's lumbar spine disability, referral for extraschedular consideration is not required.

The Veteran has not raised, and the record does not reasonably raise, a claim of a total rating for compensation based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Review of the record including the VA examinations shows that the Veteran was currently employed full-time, and his usual occupation was administrative desk work, at the time of his most recent VA examination in June 2011.  The Veteran has made no subsequent claim that he is unemployable due to his service-connected disabilities.  

In reaching the conclusions above, the Board has considered the benefit-of-the-doubt doctrine.  However, on the basis of rating criteria for limitation of motion of the thoracolumbar spine or for incapacitating episodes, or based on associated objective neurologic abnormalities, the preponderance of the evidence is against the grant of a higher or an additional separate disability rating than that granted above.    38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  There is no doubt to be resolved, and higher or additional separate ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
 

ORDER

A 20 percent rating for degenerative disc disease of the lumbar spine with complaints of sciatica to the right lower extremity, for the period from May 1, 2006 to June 20, 2011, is granted, subject to the laws and regulations governing the payment of monetary awards.

A 10 percent rating for incomplete paralysis of the sciatic nerve of the right lower extremity since May 1, 2006, is granted, subject to the laws and regulations governing the payment of monetary awards.

A disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine with complaints of sciatica to the right lower extremity, for the period since June 21, 2011, is denied.



REMAND

For the reasons outlined below, a remand is necessary for purposes of further development with respect to the Veteran's claims of service connection for hypothyroidism, insomnia, right knee disability, and left and right shoulder disabilities.  

Hypothyroidism and Insomnia

Medical records from a U.S. Naval Hospital show that the Veteran was diagnosed with hypothyroidism in July 2007.  A follow-up laboratory study in September 2007 confirmed the diagnosis.  Some chronic diseases, including endocrinopathies such as hypothyroidism, are presumed by law and regulation to have been incurred in service if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period, which in this case means within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The date of that diagnosis soon after service in July 2007 is not, however, within one year of the Veteran's discharge in April 2006 so as to warrant service connection on a presumptive basis.

Nevertheless, service connection can still be granted for a disability on other bases including as resulting from disease or injury incurred in or aggravated by service; or as proximately due to or aggravated by a service-connected disease or injury; or in the case of endocrinopathies such as hypothyroidism, on a showing of a continuity of symptomatology after discharge.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

There are a number of service treatment records in service referable to the Veteran's insomnia claim.  The report of medical history dated in November 2000 shows that the Veteran reported having frequent trouble sleeping; and that he wakes up several times during the night.  The report of medical history dated in April 2001 shows that the Veteran reported he had frequent trouble sleeping.  The report of a December 2005 retirement examination contains a summary of defects and diagnoses that included insomnia. 

The report of a February 2009 VA mental health examination shows that the Veteran reported he had been generally unable to sleep through the night, and would generally be unable to fall asleep after waking in the middle of the night.  On examination, the Veteran endorsed sleep impairment.  The Veteran reported a degree of depressive symptoms in particular physiological symptoms such as limited energy and poor sleep.  The report contains an Axis I diagnosis of primary insomnia.  The examiner stated that the Veteran had demonstrated difficulty maintaining sleep that was associated with daytime fatigue.  

In light of the Veteran's contentions and the state of the record, the Board finds that VA examination is necessary to adjudicate the service connection claims for hypothyroidism and for insomnia.  

Bilateral Shoulder Disabilities

Service treatment records include an October 2004 service treatment record showing that the Veteran was seen for complaints of left shoulder pain that began two weeks before without history of trauma.  The assessment was left shoulder impingement syndrome.

A November 2005 report of medical history shows that the Veteran reported both shoulders hurt and that he had been told he had shoulder impingement.  

The report of a December 2005 physical examination for retirement contains a summary of defects and diagnoses that includes shoulder impingement bilaterally with secondary neuropathy. 

After service, During a February 2009 VA examination (internal medicine), the Veteran reported complaints of bilateral shoulder conditions beginning in about 2002, not associated with injuries but with "wear and tear".  He reported that during treatment in service he was diagnosed with bilateral shoulder impingement.   

During the February 2009 VA examination, X-ray examination of the left and right shoulders revealed that the right shoulder appeared unremarkable; and revealed a mild high riding shoulder on the left side.  Minimal increased sclerosis was observed adjacent to the tuberosities.   Small subchondral cysts were also observed.  No degenerative changes were noted in the shoulder joints.  No periarticular calcifications were seen.  The X-ray report contains an impression of normal right shoulder; mildly high riding left shoulder associated changes as noted.  

A February 2009 VA examination report concluded with a diagnosis of bilateral shoulder strains.  A September 2010 VA radiologic examination report of X-ray examination of the Veteran's right shoulder contains an impression of mild acromioclavicular degenerative joint disease.  

The report of a June 2011 VA examination shows that the Veteran reported that during service in 2004 he experienced a sudden onset of severe left shoulder pain and went to the emergency room and was told he had bilateral torn shoulder rotator cuffs.  After physical examination the report contains diagnoses including bilateral rotator cuff tendonitis.  

The existing evidence is unclear as to whether any presently diagnosed chronic left or right shoulder disorder is etiologically related to service.

Right Knee Disability

A report of medical history at enlistment dated in March 1980 shows that the Veteran reported he had had swollen or painful joints and trick or locked knee; and he explained that he had had right knee surgery prior to service.  The report of medical examination at that time shows that on examination the evaluation was normal for upper and lower extremities, spine and other musculoskeletal system.  The examination report contains no indications of any abnormal evaluations for the right knee.

A November 2005 report of medical history for retirement shows the Veteran reported swelling and stiffness after exercise in both knees.  The corresponding physical examination report noted chronic periodic effusions to knees bilaterally.

After service, during a February 2009 VA examination the Veteran reported complaints of bilateral knee conditions.  The February 2009 VA examination concluded with a diagnosis of osteoarthritis of bilateral knees.

The report of a June 2011 VA examination shows that the Veteran was diagnoses with of severe degenerative joint disease of the right knee.   

A Veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination. 38 U.S.C.A. §1111 (West 2014).  

The presumption of soundness applies if a Veteran's condition was not noted at entry into service.  Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009).  In this circumstance, the burden then falls on the government to rebut this presumption of soundness with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by his service.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (July 16, 2003).  Lay statements by a veteran concerning a preexisting condition, alone, are insufficient to rebut the presumption of soundness.  Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).  Here, the Veteran's right knee condition was not noted at entry into service and thus the presumption of soundness applies. 
 
For each of the claimed disabilities, the Veteran has not been afforded a VA examination that provides a responsive etiological opinion on these issues, following a thorough review of the entire claims folder, as to these claims for service connection.  Such examinations should be accomplished on remand.  See 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of, or were contemporaneously informed of, any problems referable to hypothyroidism, insomnia, or right knee or bilateral shoulder conditions during or since service.  He should be provided an appropriate amount of time to submit this lay evidence. 

2.  Ask the Veteran to identify all VA and private medical providers who have treated him for hypothyroidism, insomnia, or right knee or bilateral shoulder conditions during or since service.  After receiving this information and any necessary releases, contact the named private medical providers and obtain copies of the related medical records which are not already in the claims folder.  
 
3.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed hypothyroidism and insomnia; and a VA examination to determine the nature and likely etiology of his claimed bilateral shoulder and right knee disabilities.  

The claims folder must be provided to and reviewed by the examiners in conjunction with the examinations.  All indicated studies should be performed and all findings should be reported in detail.  


Hypothyroidism and Insomnia

The examiner is asked to opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current hypothyroidism is related to his military service, to include whether it commenced during military service or manifested to a compensable degree within a year of discharge from military service.  

In providing this opinion, the examiner must discuss any service treatment record evidence consistent with hypothyroidism symptoms and the Veteran's reports of a continuity of relevant symptoms since service.

The examiner is asked to opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's insomnia (or any other diagnosed sleep disorder) is related to or had its onset during the Veteran's military service.

If hypothyroidism is found to be related to service, the examiner must address whether any sleep disorder found (to include insomnia) is proximately due to or aggravated by hypothyroidism.  

If hypothyroidism is found to aggravate insomnia, the examiner must attempt to establish a baseline of severity of the insomnia prior to aggravation by the hypothyroidism.  


Bilateral Shoulder and Right Knee Disabilities

Right or Left shoulder Disability

The examiner must identify any present right or left shoulder disorder; and then state whether it is at least as likely as not that any such right or left shoulder disorder found, 
(a) is related to or had its onset in service; or 
(b) in the case of arthritis, manifested to a 10 percent level within the first year after discharge from service ending in April 2006.

Right Knee Disability

For purposes of this opinion request, the examiner must be instructed that because the Veteran's military entrance examination report does not show that a right knee disability or defect was clinically noted upon entry, the examiner must DISREGARD any history of a right knee injury or disability prior to the Veteran's military service.  

For any current right knee disability diagnosed, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that such disability commenced during, or is otherwise related to, the Veteran's military service.

The rationale for all opinions expressed by all examiners should be provided in a legible report. 

4.  Thereafter, review the Veteran's claims for service connection, to include due to a qualifying chronic disability under 38 C.F.R. § 3.317.  If any claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


